   Case 1:19-cv-03143-WFK-LB Document 11 Filed 08/01/19 Page 1 of 1 PageID #: 27


                                                                          900 Third Avenue New York, NY 10022-4775
Tannenbaum Helpern                                                           Tel:(212)508-6700|Fax:(212)371-1084
Syracuse & Hirschtritt llp                                 Fl            '              www.thsh.com|@THSHLAW
                                                        IN CLERK S
                                                    US DIST'^'CT Cf:

                                                   ^      AU6 C12019            »
     Andrew P. Yacyshyn
     Direct Dial:(212)508-6792
     yacyshyn@thsh.com
                                                   BROOKLYN O- :■ fCE

                                                                  July 31, 2019

     BY ECF
                                                                       The application is        granted.
                                                                       SOpRDERED.                denied.
     The Honorable Lois Bloom, U.S.M.J.                                /S/ Judge Lois Bloom
     United States District Court
     Eastern District of New York                                      Lois Bloom, IJ.S.M. J.
     225 Cadman Plaza East
     Brooklyn, NY 11201
                                                                       Dated: ?/' / / f
                                                                              BrdoMyn, New York
     Tel; 718-613-2170

             Re:    Request for an Extension of Time to Respond to Complaint
                    Francisco Almonte Gomez v. K. Dew Realty Corp.
                    Case No.: 19-cv-3143-WFK-LB


     Dear Judge Bloom:

             We are the attorneys for the Defendant in connection with the above-referenced wage and
     hour action.

              We write to respectfully request a 30-day extension of time for Defendant to respond to
     the Complaint. Defendant's deadline to respond to the Complaint is currently August 5, 2019.
     Accordingly, the parties request that Defendant's deadline to respond to the Complaint be
     extended to September 4, 2019. This is the second request for an extension of time to respond to
     the Complaint and is being made in light of the parties' ongoing settlement discussions, which,
     to date, have included exchanges of certain settlement proposals.

             Plaintiffs counsel has consented to the extension of time requested herein.

             Thank you. Your Honor, for your consideration in this matter.


                                                                  Respectfully submitted,

                                                                                    ^7-
                                                                  Andrew P. Yacyshyn




    [1105844-1]
